Case: 4:16-cv-00180-CDP Doc. #: 132 Filed: 05/18/20 Page: 1 of 3 PageID #: 2527




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )         Case No. 4: 16 CV 180 CDP
                                           )
THE CITY OF FERGUSON,                      )
                                           )
      Defendant.                           )
                                           )

                   MEMORANDUM AND ORDER SETTING
                     TELEPHONIC STATUS HEARING

      The next status hearing in this case will be held on June 4, 2020 at 2:00

p.m. In recognition of the spread of the COVID-19 virus and the continuing need

to assist in the preservation of public safety and health during this period of

national emergency, the attorneys and monitor will appear by videoconference and

the public will be able to listen to the hearing by telephone. No in person

appearances are allowed. To afford the public the opportunity to be heard, the

Court will permit members of the public to submit written statements in advance of

the hearing. Any person wishing to provide written comments regarding the status

of the implementation of the Consent Decree may do so by sending a written

submission of no more than five pages to the Monitor at

Fergusonmonitor@hoganlovells.com by no later than 5 p.m. on June 2, 2020.
Case: 4:16-cv-00180-CDP Doc. #: 132 Filed: 05/18/20 Page: 2 of 3 PageID #: 2528




Persons making written submissions must include their full names. No

telephone calls, anonymous submissions, or submissions that do not comply

with these requirements will be considered. The written statements will not be

docketed in the Court file, placed on the Court’s website, or otherwise read into the

record of proceedings at this status hearing. However, the Monitor will forward all

timely submissions to the parties and the Court for review and consideration before

the hearing, and the parties, the Monitor, and/or the Court may address particular

submissions at the hearing as deemed appropriate. The written transcript of this

status hearing will be placed on the Court’s website for viewing by the public

without charge no later than June 5, 2020.

      Accordingly,

      IT IS HEREBY ORDERED that the Court will hold a videoconference

status hearing with all counsel and the monitor on Thursday, June 4, 2020 at 2:00

p.m. The Court will provide counsel and the monitor with the procedures for

joining the videoconference.

      IT IS FURTHER ORDERED that any members of the public who wish

to listen to the hearing may do so by calling in to the Court’s conference line by

dialing the following number: (877)336-1839 and entering Access Code

3539352.


                                          2
Case: 4:16-cv-00180-CDP Doc. #: 132 Filed: 05/18/20 Page: 3 of 3 PageID #: 2529




      IT IS FURTHER ORDERED that any person wishing to provide written

comments regarding the status of the implementation of the Consent Decree may

do so by sending a written submission of no more than five pages to the Monitor

at Fergusonmonitor@hoganlovells.com by no later than 5 p.m. on June 2, 2020.

Persons making written submissions must include their full names. No

telephone calls, anonymous submissions, or written submissions that do not

comply with these requirements will be considered. The monitor will provide

copies of the emails to the parties and to the Court before the hearing.



                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE
Dated this 18th day of May, 2020.




                                          3
